Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jay Beale on 3/02/2021.
Please amend the Claims submitted 2/24/2021 as follows:

1.	(Currently Amended)  A graphics processing system, comprising:
	a graphics processor, the graphics processor generating a geometry-buffer (G-buffer) by performing a first pass of deferred shading; and
	a memory to store the G-buffer,
	wherein the graphics processor includes:
	a map manager to generate a first fragment map and a second fragment [[maps]] map based on the [[same]] G-buffer from the first pass of deferred shading, the first 
	a shader to shade fragments according to the second fragment map, 
wherein the map manager is to:
	generate an initial fragment map; and
	generate the first fragment map by adding or removing fragments to or from the initial fragment map based on intermediate rendering data obtained by rendering based on the initial fragment map.

	2.	(Canceled)

	3.	(Currently Amended)  The graphics processing system as claimed in claim [[2]] 1, wherein the map manager is to generate the initial fragment map according to edges detected from a depth image and/or a predefined pattern.

	4.	(Currently Amended)  The graphics processing system as claimed in claim [[2]] 1, wherein the map manager is to generate the first fragment map according to edges detected from shaded fragments included in the intermediate rendering data.

that is not present in the first fragment map, and that corresponds to an edge detected from an image included in the G-buffer.

6.	(Currently Amended)  The graphics processing system as claimed in claim 1, wherein the second fragment map does not include at least one fragment that is present in the first fragment map, and that corresponds to an area in which no edge is detected in all images included in the G-buffer.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For claim 1, the closest prior art as the combination of Uralsky (U.S. Patent Application Publication 2014/0176549 A1) and Barringer et al. (U.S. Patent Application Publication 2015/0193968 A1) fails to disclose and/or teach: a map manager to generate a first fragment map and a second fragment map based on the G-buffer from the first pass of deferred shading, wherein the map manager is to: generate an initial fragment map; and generate the first fragment map by adding or removing fragments to or from the initial fragment map based on intermediate rendering data obtained by rendering based on the initial fragment map.

For claim 18, the closest prior art as the combination of Uralsky (U.S. Patent Application Publication 2014/0176549 A1) and Barringer et al. (U.S. Patent Application Publication 2015/0193968 A1) fails to disclose and/or teach: wherein determining the fragments to be interpolated includes: generating a first fragment map by adding or removing fragments to or from the initial fragment map based on the intermediate rendering data, generating a second fragment map by adding or removing fragments to or from the first fragment map based on the G-buffer, shading fragments according to the second fragment map, and identifying the unshaded fragments according to the second fragment map.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHARLES TSENG/           Primary Examiner, Art Unit 2613